Citation Nr: 1214168	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO. 06-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1984 to September 1992. She was a member of the Army National Guard for an interval following service separation. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before a Veterans Law Judge of the Board at a Travel Board hearing conducted at the RO in April 2008. The judge who conducted that hearing has since retired from the Board, and there is an unresolved question of a possible request for a new Travel Board hearing, as noted in the body of this Remand, infra. 

The Board in December 2008 and again in September 2009 remanded the claim for additional development. The claim now returns to the Board for further review. 

Previously on appeal was a claim also for service connection for PTSD. However, by a March 2011 decision the Appeals Management Center (AMC) granted service connection for PTSD. There is thus no longer a case in controversy for the Board's appellate consideration as to that claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that on a VA Form 8 dated in June 2011, it is indicated that the Veteran has requested a Travel Board hearing. However, it is not indicated in the record how or when such a request was made, whether this was subsequent to the Travel Board hearing that was already afforded her in April 2008, and whether the request has been otherwise resolved. Additionally, the VA Form 8 on which the request is noted was recycled, in that the same form previously dated in February 2008 from when the claims file was sent to the Board originally for the present appeal was reused for the current forwarding of the claim to the Board. Because the form was reused, it appears likely that the request for a Travel Board hearing printed out with the printing of that computer-generated form dates from February 2008, rather than from the current iteration of forwarding of the claim to the Board. The Veteran was previously afforded a Travel Board hearing before a Veterans Law Judge of the Board who is now retired, and the Veteran was sent a letter in December 2011 requesting clarification whether a new hearing was desired in light of the prior judge's retirement. No response has been received to that letter, and the Board accordingly considers the matter resolved, with no additional hearing requested. 

The Board notes that in her claim for service connection submitted in April 2003, the Veteran clearly asserted her belief that her bipolar disorder had its onset in service with headaches as a manifestation of that disorder. While a layperson might not generally associate headaches with bipolar disorder, it is not the Board's place to judge that question, particularly where, as here, the evidentiary record presents the possibility that the Veteran had neurological difficulties associated with a head injury in service, as discussed infra. The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record. Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service treatment records show that the Veteran was seen multiple times in July 1988 for left-side headaches with one report of occasional sensation of falling asleep. This followed a documented motor vehicle accident in June 1988 with injuries including some trapezius and other muscle strain. However, there is no record in service of findings of persistent neurological difficulties, other than persistent headaches. At a December 1991 medical examination the Veteran reported currently taking Motrin, though the reason for the Motrin was not specified. In a report of medical history in May 1992 the Veteran endorsed a history of frequent or severe headaches, and indicated that she controlled these with Tylenol or Motrin. The Veteran's service separation examination in May 1992 did not note any mental or neurological difficulties.

The Veteran enlisted in the Army National Guard following service. Army National Guard personnel records reflect that in March 1994 the Veteran was given a memorandum informing her of four potentially unexcused absences within the past year. A June 1994 memorandum informed her of eight such absences within the past year. A July 1994 memorandum informed of twelve such absences within the past year. In August 1994 she was a status of unsatisfactory participant for her official duties based on nine unexcused absences. She was accordingly transferred from her unit, and she was shortly thereafter separated from Army National Guard service with an honorable discharge in lieu of being transferred to the Individual Ready Reserve (IRR). 

Records from service and shortly after service thus reflect good achievement prior to service separation, but failures of attendance shortly following separation, and also reflect a history of symptoms, particularly of headaches, following a motor vehicle accident. 

At her hearing before a Veterans Law Judge of the Board in April 2008, the Veteran asserted that she grew up in an environment leaving her to be unaware of psychological problems or the possibility of seeking psychological assistance. In her own words:

I just didn't know what was wrong with me mentally, because I don't know about mental diseases and stuff like that. I never heard of this. I come from the Bronx. We don't speak about stuff like that. If something was wrong in your family, most people drink, you know. We're trying to cover up what's wrong with us. And that's what I did [....]

(hearing transcript, pg. 12)

Indeed, the Veteran's examination reports provide a family history of alcohol abuse and note speculation that there may have been underlying psychiatric difficulties causally associated with substance abuse within her family. Thus, the evidentiary record in significant part supports the Veteran's assertions as to her limited background in psychological knowledge and poor role models for seeking psychological assistance rather than attempting to self-medicate. The Veteran's record of alcohol consumption in service and following service, with a history of polysubstance abuse following service, thus gives rise to the question whether the Veteran was indeed trying to self-medicate for mental difficulties, and the corollary question whether any self-medication for mental illness began in service, implicating service origin for mental illness itself. 

The Veteran has been recently service connected for PTSD, but the question then remains whether other mental disability, in particular her diagnosed bipolar disorder, was of service origin. The Board twice remanded the case to seek answers to such questions from a VA medical examiner, and the Veteran was afforded a VA examination in October 2010 with an addendum opinion prepared in March 2011. That examiner attributed the greater part of the Veteran's psychological difficulties to bipolar disorder distinct from PTSD.

In the October 2010 opinion the examiner concluded that while there were "numerous overlapping symptoms" between her PTSD and her bipolar disorder, rendering distinguishing the two "difficult," the examiner was of the opinion that the Veteran's bipolar disorder was "not secondary to military service." In her March 2011 addendum, the examiner further opined that the Veteran's bipolar disorder was the "primary diagnosis that accounts for current depression" and her "depression today is more related to the period of time following the military in which she was heavily engaged in alcohol and drug use." The examiner then added, "Complications and life circumstance problems then resulted and are the source of her current depression."

The Board cannot help but surmise that the examiner in these opinions is addressing sources of current mental or emotional struggles of the Veteran, while not adequately considering a different question that must be answered for the Board's adjudication. Specifically, the Board must address not whether the Veteran in her current depression has difficulties that relate to experiences in service, but rather whether the mental illness from which the Veteran now suffers, particularly that diagnosed as bipolar disorder, had its onset in service. This latter relevant question was raised in the Board's December 2008 remand, when it instructed: "In addition, the examiner should also offer an opinion as to the date of onset of the Veteran's diagnosed bipolar disorder and comment on whether the evidence clinically demonstrates that it was present during service." These instructions were repeated in the Board's September 2009 remand. 

As the Veteran's authorized representative accurately noted in it August 2011 Written Brief Presentation, the examiner failed to address the above-noted clinical evidence from service and failed to provide an opinion addressing the date of onset of the Veteran's bipolar disorder. These failures to comply with the Board's remand instructions are substantial failures material to the issue on appeal, and failure to fulfill these instructions thus violates the Veteran's entitled due process under law. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Further, the medical examination report and addendum are deficient for failure to address relevant evidence from service, as discussed supra. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity otherwise to submit additional evidence or argument in furtherance of her appealed claim. Any indicated development should be undertaken, and any records or responses received should be associated with the claims file. 

2. Thereafter, return the claims file to the VA clinical psychologist who conducted the October 2010 examination of the Veteran for compensation purposes. Inform her that a further addendum is required for purposes of adjudicating the Veteran's claim. Ask her to do the following:

a. Inform the examiner that another addendum in addition to that provided in March 2011 is required because prior questions by the Board that need to be answered to adjudicate the claim still have not been answered. The examiner should note that in her prior opinions she addressed whether the Veteran in her current depression had difficulties that relate to experiences in service. However, the Board still requires that she answer a different question, whether it is at least as likely as not (50 percent or greater probability) that the mental illness from which the Veteran now suffers, particularly that diagnosed as bipolar disorder, had its onset in service or within the first post-service year. To answer this question, the examiner should explicitly address service treatment records, because the Board believes there are service records which may potentially support neurological damage or mental difficulties beginning in service.

b. Specifically, the Veteran's service treatment records include a record of an automobile accident in June 1988 for which she received treatment in June 1988 and July 1988, with a July 1988 treatment record informing of a complaint of occasional sensation of falling asleep, and multiple treatment records from this period complaining of persistent headaches following the accident. Service records further suggest persistence of headache difficulties in service after that accident. The examiner should also consider records of recurrent absenteeism from the Army National Guard in 1994. 

All these records should be considered in the context of the Veteran's own assertions of her history of experiences, difficulties, and actions.

c. The examiner should also consider the Veteran's own assertions of onset of difficulties beginning with headache symptoms in service, and her contentions of self-medicating through alcohol and/or illicit substances for mental illness. The examiner must use the Veteran's own assertions as evidence when considering onset or etiology of the claimed bipolar disorder, to the extent the examiner finds Veteran's statements to be credible. The examiner should explicitly explain her findings and conclusions regarding the credibility of the Veteran's statements. 

d. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims file, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


